
	
		II
		Calendar No. 727
		111th CONGRESS
		2d Session
		S. 3688
		[Report No. 111–383]
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2010
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			December 22, 2010
			Reported by Mr. Kerry,
			 without amendment
		
		A BILL
		To establish an international professional exchange
		  program, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the International Professional
			 Exchange Act of 2010.
		2.FindingsCongress makes the following
			 findings:
			(1)According to the
			 National Research Council’s 2007 report titled International Education
			 and Foreign Languages: Keys to Securing America’s Future,
			 knowledge of foreign languages and cultures is increasingly critical for
			 the nation’s security and its ability to compete in the global marketplace.
			 Language skills and cultural expertise are needed for federal service, for
			 business, for such professions as law, health care, and social work, and for an
			 informed citizenry..
			(2)Exchange programs
			 play an important role in learning about foreign cultures and languages and
			 building bridges between societies. Our Nation benefits from having people from
			 all over the world study, work, and travel in the United States.
			(3)The Fulbright
			 Programs are widely recognized and prestigious international exchange programs,
			 with approximately 294,000 Fulbrighters from more than 155
			 countries participating in the academic exchange program since its inception
			 more than 60 years ago.
			(4)In his June 4,
			 2009, speech in Cairo, Egypt, President Barack Obama stated—
				(A)I have
			 come here to seek a new beginning between the United States and Muslims around
			 the world; one based on mutual interest and mutual respect.;
				(B)in discussing
			 economic development and opportunity, we will expand exchange
			 programs and we will create a new corps of business volunteers
			 to partner with counterparts in Muslim-majority countries; and
				(C)Indeed,
			 faith should bring us together. That is why we are forging service projects in
			 America that bring together Christians, Muslims, and Jews. and
			 Around the world, we can turn dialogue into Interfaith service, so
			 bridges between peoples lead to action..
				(5)During the 2010
			 Presidential Summit on Entrepreneurship, President Obama emphasized the
			 importance of partnering with global Muslim communities to expand
			 economic prosperity . . . and to deepen ties between business leaders,
			 foundations, and entrepreneurs in the United States and Muslim communities
			 around the world..
			(6)In her November
			 2009 speech at the Forum for the Future in Marrakech, Morocco,
			 Secretary of State Clinton stated It is results, not rhetoric, that
			 matter in the end. Economic empowerment, education, healthcare, access to
			 energy and to credit, these are the basics that all communities need to thrive.
			 … We know that true progress comes from within a society and cannot be imposed
			 from the outside, and we know that change does not happen overnight. So we will
			 not focus our energies on one-time projects, but we will seek to work with all
			 of you in government and in civil society to try to build local capacity and
			 empower local organizations and individuals to create sustainable
			 change..
			(7)On January 28,
			 2010, Farah Pandith, Special Representative to Muslim Communities for the
			 Department of State, stated, by working together in true partnership
			 with Muslims around the world, we can build new relationships and partnerships
			 that inspire and promote peace, prosperity, dignity, and hope..
			3.Statement of
			 purposeThe purpose of this
			 Act is to establish a pilot program—
			(1)to help build professional capacity and
			 contribute professional skills to local communities through a two-way exchange
			 of fellows;
			(2)to address some of the long-term economic
			 challenges facing the global economy by sharing and building professional
			 expertise and building civil society capacity in the United States and in
			 Muslim-majority countries, including minority populations in those
			 countries;
			(3)to promote cross-cultural understanding
			 between the people of the United States and the people in Muslim-majority
			 countries, including minority populations in those countries;
			(4)to improve mutual understanding, change
			 perceptions, and strengthen the people-to-people ties which unite Americans
			 with people in Muslim-majority countries, including minority populations in
			 those countries; and
			(5)to promote international cooperation and
			 peace.
			4.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the
			 Committee on Foreign Relations of the
			 Senate;
				(B)the
			 Committee on Appropriations of the
			 Senate;
				(C)the
			 Committee on Foreign Affairs of the House of
			 Representatives; and
				(D)the
			 Committee on Appropriations of the House of
			 Representatives.
				(2)FellowThe
			 term fellow means a college-educated professional who—
				(A)is between 21 and
			 40 years of age; and
				(B)has been selected
			 to participate in the Program.
				(3)FellowshipThe
			 term fellowship means the vehicle through which inbound and
			 outbound fellows participate in the Program.
			(4)Inbound
			 fellowThe term inbound fellow means a fellow who is
			 coming to the United States from a Muslim-majority country.
			(5)Muslim-majority
			 countryThe term Muslim-majority country
			 means—
				(A)a country that is
			 a Member State of the Organization of the Islamic Conference; and
				(B)the Republic of
			 Kosovo.
				(6)Outbound
			 fellowThe term outbound fellow means a fellow who
			 is going to a Muslim-majority country from the United States.
			(7)ProgramThe
			 term Program means the 3-year International Professional Exchange
			 Pilot Program established under this Act.
			5.International
			 professional exchange pilot program
			(a)AuthorizationThe Secretary of State is authorized to
			 establish a 3-year international professional exchange pilot program
			 for—
				(1)young professionals in the United States to
			 live and work in a Muslim-majority country; and
				(2)young
			 professionals in Muslim-majority countries to live and work in the United
			 States.
				(b)Fellowship
			 durationThe fellowships under the Program should last between 3
			 and 6 months, during which—
				(1)time should be
			 allocated for professional training, community service, and cultural immersion
			 activities, including site visits and domestic travel; and
				(2)the majority of
			 time should be spent in a professional job setting that complements the
			 fellow’s professional background and builds relevant professional skill
			 sets.
				(c)Community
			 serviceEach fellow shall be required to complete at least 40
			 hours of community service in the local community in which the fellow is placed
			 to gain a better appreciation for—
				(1)issues
			 surrounding the local community;
				(2)the importance of
			 civic engagement; and
				(3)in some cases,
			 interfaith service, which involves service activities and projects for the
			 common good that draw participants from more than 1 faith tradition,
			 denomination, spiritual movement, or religion and often include secular
			 participants and organizations.
				(d)PlacementEach
			 fellow shall be placed in a professional environment that complements his or
			 her professional training and experience. To the extent possible, outbound
			 fellowship placement selections should target local companies and businesses in
			 addition to placement opportunities with local governments and civil society
			 organizations.
			(e)Travel
			 expenses; stipendThe Program shall cover all relevant travel,
			 administrative, and health care costs for each fellow that are directly related
			 to his or her participation in the Program. Each fellow shall receive a stipend
			 in an amount equal to the estimated costs to be incurred for housing, meals,
			 and local transportation costs. Fellows shall not be paid a salary by the
			 Program for their fellowship. To the extent available and consistent with local
			 law, fellows may accept a stipend from the local company or organization
			 connected to their fellowship.
			(f)TechnologyIn
			 administering the Program, the Secretary of State is encouraged to support and
			 utilize communications technology to train fellows and provide networking
			 opportunities for fellows, including—
				(1)simultaneous
			 orientations;
				(2)online
			 educational and cultural trainings, including refresher language
			 training;
				(3)classroom
			 exchanges;
				(4)online networks
			 of fellows; and
				(5)platforms for
			 sharing experiences and creating alumni networks.
				6.Selection of
			 inbound fellows
			(a)Country of
			 originThe selection of inbound fellows shall reflect geographic
			 diversity to the extent possible. The Secretary of State shall select not fewer
			 than 4 and not more than 7 Muslim-majority countries from which the initial
			 group of inbound fellows may be selected. In making such selections, the
			 Secretary shall select at least 1 country from each of the following geographic
			 regions:
				(1)Middle East and
			 North Africa.
				(2)Central Asia and
			 South Asia.
				(3)Southeast
			 Asia.
				(b)RecruitmentIn
			 recruiting inbound fellows for the Program, the Secretary should—
				(1)build upon
			 existing programs to engage Muslim communities, including efforts by the
			 Department of State through the Office of the Special Representative to Muslim
			 Communities and the Office of the Special Envoy to the Organization of the
			 Islamic Conference;
				(2)reach out to
			 graduates of English learning programs, such as the English Access
			 Microscholarship Program;
				(3)work with local
			 Chambers of Commerce and leading private sector industries to identify
			 potential candidates;
				(4)engage with
			 public service networks and leading public service and nonprofit
			 organizations;
				(5)use online
			 networking and media tools to reach potential fellows; and
				(6)use other
			 creative outlets to reach a broad and diverse candidate pool.
				(c)Selection
			 processIn selecting inbound fellows for the Program, the
			 Secretary should—
				(1)give preference
			 to candidates who—
					(A)have relevant
			 professional and language qualifications;
					(B)are prepared for
			 cultural immersion; and
					(C)have demonstrated
			 leadership in their communities;
					(2)take into account
			 the gender and geographic diversity of the candidates;
				(3)conduct in-person
			 interviews with all of the finalists to test their character and personal
			 commitment to the goals of the Program; and
				(4)select fellows
			 from a variety of professional backgrounds with a preference for individuals
			 who work in—
					(A)the public
			 sector, including teachers, urban/city planners, public health workers, and
			 public administrators; or
					(B)civil society,
			 including journalists, faith-based leaders, interfaith leaders, and those
			 working in nonprofit organizations.
					7.Outbound
			 fellows
			(a)Country of
			 placementThe placement of outbound fellows shall reflect
			 geographic diversity to the extent possible. The Secretary of State shall
			 select not fewer than 4 and not more than 7 Muslim-majority countries to which
			 the initial group of outbound fellows may be placed. This group of countries
			 does not need to be the same group of countries from which inbound fellows are
			 selected. In making such selection, at least 1 country should be selected from
			 each of the following geographic regions:
				(1)Middle East and
			 North Africa.
				(2)Central Asia,
			 South Asia, and Southeast Asia.
				(b)RecruitmentIn
			 recruiting outbound fellows for the Program, the Secretary should identify a
			 large selection of potential candidates by working closely with—
				(1)Federal and State
			 government agencies;
				(2)United States
			 academic institutions, particularly graduate schools;
				(3)public and
			 private sector professional networks;
				(4)private
			 businesses; and
				(5)nongovernmental
			 organizations.
				(c)Selection
			 processIn selecting outbound fellows for the Program, the
			 Secretary should—
				(1)identify
			 candidates who—
					(A)have relevant
			 professional and language qualifications;
					(B)are prepared for
			 cultural immersion; and
					(C)have demonstrated
			 leadership in their communities;
					(2)take into account
			 the gender and geographic diversity of the candidates;
				(3)conduct in-person
			 interviews with all of the finalists to test their character and personal
			 commitment to the goals of the Program; and
				(4)select fellows
			 from a variety of professional backgrounds, with a preference for individuals
			 who work in—
					(A)the public
			 sector, including teachers, urban/city planners, public health workers, and
			 public administrators; and
					(B)civil society,
			 including journalists, faith-based leaders, interfaith leaders, and those
			 working in nonprofit organizations.
					8.Orientation,
			 training, and language
			(a)OrientationAt the beginning of each fellowship, the
			 Program should include an orientation for each class of inbound fellows and
			 outbound fellows.
			(b)TrainingThe
			 Program should provide, and require each fellow to complete, appropriate
			 professional and cultural training before and during the fellowship.
			(c)LanguageThe
			 Program is not intended to teach fellows professional competency in the working
			 language of the country in which fellows are placed. Fellows should possess a
			 working level knowledge of the language needed for professional placement
			 before the placement is made. The Program shall provide refresher language
			 training for fellowship placement, as needed.
			9.Post-fellowship
			 activities
			(a)CertificateUpon
			 successful completion of the fellowship, each fellow shall receive a
			 certificate from the Department of State certifying such completion.
			(b)Alumni
			 networksThe Program should
			 include an alumni component that encourages former fellows to meet and build
			 relationships and provides an opportunity for former fellows—
				(1)to remain linked to the Program and the
			 network of colleagues they met through the Program;
				(2)to share experiences with current and
			 former fellows and participating professional organizations;
				(3)to build international professional
			 networks;
				(4)to recruit candidates for future
			 fellowships;
				(5)to identify placement opportunities for
			 future fellows; and
				(6)to raise funds in support of alumni
			 activities and future fellows.
				(c)Public-Private
			 partnership fundingThe Secretary of State is strongly encouraged
			 to defray the costs of the Program through public-private partnerships that
			 seek in-kind contributions, financial assistance for travel and administrative
			 costs, job placement, and recruitment assistance from—
				(1)the private
			 sector, including private foundations;
				(2)foreign
			 governments; and
				(3)other interested
			 parties.
				10.Report
			(a)In
			 generalNot later than 15
			 months, 27 months, and 39 months after the date of the enactment of this Act,
			 the Secretary of State shall submit a report to the appropriate congressional
			 committees that describes the administration and outcomes of the
			 Program.
			(b)ContentsThe reports submitted under subsection (a)
			 shall include—
				(1)the
			 administrative costs of the Program;
				(2)recommendations
			 for improving cost-sharing;
				(3)the country
			 selection process for the Program;
				(4)the
			 qualifications, overhead, and achievements of any partners involved in the
			 implementation of the Program;
				(5)the program
			 models used by grantees to promote cross-learning;
				(6)recruitment
			 practices and outcomes;
				(7)the number of
			 candidates per country;
				(8)selection
			 criteria used to choose fellows, including issues that arose during selection
			 and recommendations for improved selection;
				(9)the placement
			 process, including issues that arose during selection and recommendations for
			 improved placement;
				(10)the training
			 offered, including recommendations for improved training;
				(11)the alumni
			 networks created, including recommendations for improving alumni activity;
			 and
				(12)other
			 recommendations for improving the administration and funding of the overall
			 program.
				11.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Secretary of State such sums as may be
			 necessary for each of the fiscal years 2011 through 2014, which shall be
			 expended to carry out the Program in accordance with this Act.
		
	
		December 22, 2010
		Reported without amendment
	
